ORDER
The Court orders Appellant, Mary K. Glassman, to show cause, if any she has, why fees and costs should not be awarded *932for filing a frivolous appeal. Fed. R.App. P. 38.
Appellant has thirty (30) days from the filed date of this Order to file with the Clerk of this Court and serve the Appellee with a letter brief not to exceed fifteen (15) pages in length.
Appellee, Raytheon Non-Bargaining Retirement Plan (Raytheon), may, if it chooses, file with the Clerk of this Court and serve Appellant with a responsive letter brief not to exceed ten (10) pages in length within fifteen (15) days of service of Appellant’s brief.
If and only if Appellee files a responsive brief, Appellant may, if she chooses, file with the Clerk of this Court and serve Appellee with a reply letter brief not to exceed five (5) pages in length within five (5) days of service of Appellee’s responsive brief. The parties’ briefs should consider only the propriety of an award; the briefs should not address the potential amount of any award.
Additionally, the Court orders Appellant’s counsel of record, Robert E. Glasser, to show cause why he should not be assessed a portion of any fee or cost award issued against Appellant. Robert Glasser has thirty (30) days from the filed date of this Order to file with the Clerk of this Court and serve Mary Glassman and Raytheon with a letter brief not to exceed fifteen (15) pages in length.
Mary Glassman and Raytheon may, if either or both choose, file with the Clerk of this Court and serve Robert Glasser and each other with a responsive letter brief not to exceed ten (10) pages in length within fifteen (15) days of service of Robert Glasser’s brief.
If and only if Mary Glassman and/or Raytheon files a responsive brief, Robert Glasser may, if he chooses, respond to any responsive brief by separate letter brief, not to exceed five (5) pages in length, within five (5) days of service of the responsive brief. Because of the potential conflict between attorney and client that may exist, the Court advises the parties to review and comply with any appropriate professional and ethical guidelines.